DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  "comprising a Nickel Titanium foil having an elongate spatula configuration" is awkward phrasing and should be recited as "comprising a Nickel Titanium foil .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13, 16 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the claim is indefinite for reciting “the end surface of the distal portion includes a slot.” This limitation renders the claim indefinite because “a slot” is already recited in claim 11, from which claim 13 depends, so it is unclear if “a slot” refers to the same feature or a separate and distinct feature. Based on the disclosure, the examiner believes the applicant intended to recite the same limitation recited in claim 11. Therefore, for the purpose of examination, the claim will be interpreted as reciting “the end surface of the distal portion includes the slot.”
Regarding claims 16 and 20, the claims are indefinite for reciting “the portion” in lines 1 and 5 respectively. This limitation renders the claims indefinite because it lacks proper antecedent basis. There is no recitation of “portion” previously in claim 16 or 20, or in claim 14, from which claims 16 and 20 depend. Based on the disclosure, the examiner believes the applicant intended to recite the rear portion, and therefore, for the purpose of examination, the claims will be interpreted as reciting “the rear portion.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0329199 (Becker et al.).
	Regarding claim 21, Becker et al. teaches a method of manufacturing a dental instrument (Paragraph 0014), the method comprising: providing a flexible tip end (Figure 1, #18; Paragraph 0028) including a retaining portion (Figure 1, the portion of #18 that is within shank #11); and forming a shank by at least one of 3D printing or injection molding around the retaining portion of the flexible tip end (Figure 1, #11; Paragraph 0047), such that a distal portion of the shank is coupled to the retaining portion of the flexible tip end to secure the flexible tip end to the shank (Figure 1, #11 and #18; Paragraph 0047), the shank configured to engage and be coupled to a handle (Paragraph 0016).

    PNG
    media_image1.png
    419
    433
    media_image1.png
    Greyscale

Becker et al. Figure 2, Annotated  
	Regarding claim 22, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein providing the flexible tip end including the retaining portion comprises providing a flexible tip end including an aperture extending therethrough (Merriam-Webster defines an aperture as an opening or an open space; Figure 1 and annotated Figure 2, there is an open space between each helical turn of the outer helical part of the flexible tip #15 that extends from one side to the other).
	Regarding claim 26, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 and further teaches wherein forming the shank further comprises forming a handle with the shank at one end of the handle (Paragraph 0044 teaches that a motorized hand piece which can be considered a handle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 8-9, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan).

    PNG
    media_image2.png
    432
    685
    media_image2.png
    Greyscale

Lee Figure 6, Annotated
	Regarding claims 1 and 8, Lee teaches a dental instrument (Abstract) comprising: a handle (Figure 3, #130); a two-piece tip attached to the handle (Figure 3, #300 and #330), the two-piece tip including: a shank (Figure 3, #330) including a distal portion with an end surface (Annotated Figure 6, 
	Karapetyan teaches a dental instrument (Abstract) wherein a shank (Figure 6, #2) has a distal portion end surface having a slot (Figure 4, Figure 10, #17), an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), a tip with an aperture extending therethrough (Figure 10; #4, #19), the tip having a portion inserted within the slot (Figure 10, #4 inserted into #18), and a pin configured to be inserted through the apertures to secure the tip to the shank (Figure 10, #5; Column 6, lines 15-28; a rivet is a type of pin), wherein the apertures and the pin have cylindrical configurations (Figure 4, Figure 10; #5 and #19). This type of connection between shank and blade allows for the blade and shank to be easily replaced in their entirety when needed because they are fixedly secured (Column 6, lines 27-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to include the attachment means between tip and shank taught by 
	Regarding claims 2 and 3, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the shank has a bent configuration comprising first and second bends within a horizontal plane (Figure 6, #333; Paragraph 0058).
	Regarding claim 9, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the apertures comprise first apertures and the pin comprises a first pin, and further comprising: a second aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis, the second aperture spaced from the first aperture along a length of the distal portion; a second aperture of the flexible tip end extending through the portion thereof, the second aperture spaced from the first aperture along a length of the flexible tip end; and a second pin configured to be inserted through the second apertures of the distal portion and the flexible tip end to secure the flexible tip end to the shank.
	Karapetyan teaches wherein the apertures comprise first apertures and the pin comprises a first pin (Figure 10, #5, #19), and further comprising: a second aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), the second aperture spaced from the first aperture along a length of the distal portion (Figure 10, #19); a second aperture of the flexible tip end extending through the portion thereof (Figure 10, #19), the second aperture spaced from the first aperture along a length of the flexible tip end (Figure 10, #19); and a second pin configured to be inserted through the second apertures of the distal portion and the flexible tip end to secure the flexible tip end to the shank (Figure 10, #5; Column 6, lines 20-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to include the second pin and second 
	Regarding claims 14, 15 and 16, Lee teaches a method of manufacturing a dental instrument (Paragraph 0054; Abstract), the method comprising providing a handle (Figure 3, #130) and a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #330) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331). Lee teaches that the flexible tip and shank are attached to each other (Figure 6, #331; Paragraph 0054), and teaches that the flexible tip end comprises a Nickel Titanium foil (Paragraph 0056; Figure 6 #300; Merriam-Webster defines foil as a very thin sheet of metal; the flexible tip #300 in Figure 6 is, itself, a very thin sheet of metal, and is made of Nickel Titanium Foil) having an elongate spatula configuration suitable for shaping material (Figure 6, #330; Merriam-Webster defines a spatula as a flat thin implement used especially for spreading or mixing soft substances, scooping or lifting; the tip shown in Figure 6 is fully capable of shaping material) but Lee does not teach wherein the end surface has a slot; an aperture formed and extending through the distal portion in a direction generally orthogonal to the longitudinal axis; inserting a rear portion of a flexible tip end into the slot so that an aperture formed and extending through the rear portion aligns with the aperture in the distal portion; and inserting a pin through the apertures of the distal portion and the flexible tip end to secure the flexible tip end to the shank.
	Karapetyan teaches a dental instrument (Abstract) wherein a shank (Figure 6, #2) has a distal portion end surface having a slot (Figure 4, Figure 10, #17), an aperture formed and extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19), inserting a rear portion of a tip end into the slot (Figure 10, #4 inserted into #18) so that an aperture formed and extending through the rear portion aligns with the aperture in the distal portion (Figure 10; #4, #19), and 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee to include the attachment means between tip and shank taught by Karapetyan. This would have been an obvious modification to make as it allows the tip and shank to be jointly removed when needed, so they could, for example, be replaced after repeated use.
	Regarding claim 17, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach forming the slot through the end surface and into the distal portion of the shank along the longitudinal axis thereof.
	Karapetyan teaches forming the slot through the end surface and into the distal portion of the shank along the longitudinal axis thereof (Figure 10, #18).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the slot being parallel to the longitudinal axis, as taught by Karapetyan. This would have been an obvious modification to make as it would allow the flexible tip to extend in parallel with the shank, which would help a dentist or user in angling the flexible tip accurately during use.
	Regarding claim 20, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach providing the two-piece tip comprises providing the shank with first and second apertures spaced from one another and extending through the distal portion in a direction generally orthogonal to the longitudinal axis; inserting the rear portion of the flexible tip end into the slot comprises inserting a portion of the flexible tip end into the slot so that first and second apertures extending through the portion align with the first and second apertures of the 
	Karapetyan teaches providing the two-piece tip comprises providing the shank with first and second apertures spaced from one another and extending through the distal portion in a direction generally orthogonal to the longitudinal axis (Figure 10, #19); inserting the portion of the flexible tip end into the slot comprises inserting a portion of the flexible tip end into the slot so that first and second apertures extending through the portion align with the first and second apertures of the distal portion (Figure 10, #19; the apertures through the flexible tip #4 are shown to be aligned with the apertures through #2 in Figure 10), respectively; and inserting the pin through the apertures of the distal portion and the flexible tip end comprises inserting first and second pins through the first and second apertures, respectively, of the distal portion and the flexible tip end to secure the flexible tip end to the shank (Figure 10, #5; Column 6, lines 15-30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the second pin and second aperture arrangement of Karapetyan. This would have been an obvious modification to make as having just one pin can still allow for a degree of motion (rotation about the longitudinal axis of the pin) but having two pins eliminates this degree of motion and therefore provides a more secure attachment.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 6997709 (Kangasniemi et al.).
	Regarding claim 6, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank comprises stainless steel. 
	Kangasniemi et al. teaches a dental instrument (Abstract) wherein a two-piece tip includes a steel shank (Figure 2, two piece tip is #20 and #12a; shank is #12a; Column 2, lines 18-24). Kangasniemi 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to have the shank made out of steel, as taught by Kangasniemi et al. This would have been an obvious modification to make as it would make the tool stronger and stiffer in the shank portion of the tool, thereby making the tool more resilient and capable of frequent use without breakage.
	Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of CA 2344681 (Pratt et al.).
	Regarding claim 7, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the apertures and the pin are sized relative to one another to create an interference fit.
	Pratt et al. teaches a method of riveting in the analogous art of pin joints and connections, wherein the blind rivet, which is a type of pin, is sized to have an interference fit with an aperture (Page 7, line 16 through Page 8, line 4; Abstract). Pratt et al. teaches that the interference fit ensures adequate hole fill, which can strengthen the joint and help avoid joint failure (Abstract; Page 5, line 1-4).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to include the interference fit of the pin of Pratt et al. This would have been an obvious modification to make as it would strengthen the pin joint and help avoid joint failure.
	Regarding claim 28, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach wherein the pin has a diameter greater than one or both of the apertures of the distal portion and the flexible tip end, such that inserting the 
	Pratt et al. teaches a method of riveting in the analogous art of pin joints and connections, wherein the blind rivet, which is a type of pin, is sized to have an interference fit with an aperture (Page 7, line 16 through Page 8, line 4; Abstract; Figure 1B, #50; Page 13, lines 3-7). Pratt et al. teaches that the interference fit ensures adequate hole fill, which can strengthen the joint and help avoid joint failure (Abstract; Page 5, line 1-4).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to include the interference fit of the pin of Pratt et al. This would have been an obvious modification to make as it would strengthen the pin joint and help avoid joint failure.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 2017/0128157 (Muller et al.).
	Regarding claim 10, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the two-piece tip comprises a first two- piece tip with a first shank (Figure 6, #330) and a first flexible tip end (Figure 6, #300), and the handle includes opposing first and second ends (Figure 5, #130 has a first end connected to the shank #330, and a second opposite end), the first two-piece tip coupled to the first end (Figure 5, #330 and #130).
	Lee, however, does not teach a second two-piece tip attached to the second end of the handle, the second two-piece tip including: a second shank including a distal portion with an end surface having a slot, the distal portion extending along a second longitudinal axis, and an aperture extending through the distal portion in a direction generally orthogonal to the longitudinal axis; a second flexible tip end having a portion inserted within the slot, the portion including an aperture extending therethrough; and 
	Muller et al. teaches a dental instrument (Abstract) wherein the tool has two tips disposed on opposite sides that have the same functionality and similar structures (Figure 1, #20 and #22; Paragraph 0063). Muller teaches that these two tools have slights different bends and angling in order to provide improved ergonomics for treating poorly accessible areas of the mouth (Paragraph 0029; 0064).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee in view of Karapetyan to have two of the two-piece tips of Lee in view of Karapetyan connected at opposite ends of the handle in the same manner but at differing angles, similarly to the arrangement of tips taught by Muller et al. This would have been an obvious modification to make in order to make the tool more ergonomic when being used to treat hard to reach areas of a patient's dentition.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 2009/0029323 (Nejat).
	Regarding claim 18, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach bending the distal portion of the shank to create at least one bend.
	Nejat teaches a dental tool (Abstract) wherein a distal portion (Figure 1, #155) of a shank (Figure 1, #110) is bent to create at least one bend (Paragraph 0027). Nejat teaches that this allows a user to achieve a more comfortable wrist position (Paragraph 0027).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the step of bending a distal portion as taught by Nejat. This would have been an obvious modification to make in order to achieve a more comfortable wrist position for a user.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 7131982 (Karapetyan) in further view of US 4478532 (Puro).
	Regarding claim 19, Lee in view of Karapetyan teaches all of the elements of the claimed invention as stated above for claim 14 but Lee does not teach swaging an end of the pin.
	Puro teaches a box joint in the analogous art of connecting two members with a pin joint (Abstract), wherein the ends of a rivet, which is the type of pin taught by Karapetyan, can be swaged so that the rivet can be flush with the exterior surface of the member, causing it to be not easily visible (Column 4, lines 1-11; Figure 2, #30).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lee in view of Karapetyan to include the swaging of Puro. This would have been an obvious modification to make in order to make a rivet flush with the dental instrument, so that it is not visible and gives the dental instrument a sleeker look. Additionally, having the rivet be flush with the instrument would ensure the rivet doesn't stick out and irritate a patient's mouth.
	Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101959 (Lee) in view of US 6997709 (Kangasniemi et al.) and US 10758319 (Buist Sr.).

    PNG
    media_image3.png
    372
    500
    media_image3.png
    Greyscale

Buist Sr. Figure 5, Annotated
	Regarding claims 11, 12 and 13, Lee teaches a dental instrument comprising: a handle (Figure 5, #130); a two-piece tip attached to the handle (Figure 6, #300 and #330), the two-piece tip including: a shank (Figure 6, #300) including a distal portion (Figure 6, #331) with an end surface (Annotated Figure 6), the distal portion extending along a longitudinal axis (Figure 6, #331); a Nickel Titanium foil tip end having a rear portion coupled to the distal portion of the shank (Figure 6, #300; Paragraph 0056) and a forward portion extending away from the shank along the longitudinal axis thereof (Figure 6, #300). Lee does not teach that the shank is steel, a slot extending rearwardly within the distal portion, the tip being disposed within the slot, and a material that comprises an adhesive is disposed between the portion of the nickel titanium foil tip end and the distal portion to secure the Nickel Titanium foil tip end to the steel shank wherein the end surface of the distal portion includes a slot, and the rear portion of the Nickel Titanium foil tip end is inserted within the slot.
	Kangasniemi et al. teaches a dental instrument (Abstract) wherein a two-piece tip includes a steel shank (Figure 2, two piece tip is #20 and #12a; shank is #12a; Column 2, lines 18-24). Kangasniemi et al. teaches that having a shank made of steel improves stiffness and strength of the instrument (Column 2, lines 18-20).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to have the shank made out of steel, as taught by Kangasniemi et al. This would have been an obvious modification to make as it would make the tool stronger and stiffer in the shank portion of the tool, thereby making the tool more resilient and capable of frequent use without breakage.
	Buist Sr. teaches a dental instrument (Abstract) wherein a two-piece tip includes a shank (Figure 3, #4) with a distal portion (Annotated Figure 5) and a tip end (Figure 3, #8), wherein a material that comprises an adhesive is disposed between a portion of the tip end and the distal portion to secure the tip end to the shank (Column 5, lines 58-63) wherein the end surface of the distal portion includes a slot 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental instrument of Lee to include the slot and adhesive connection arrangement as taught by Buist Sr. at the portion of Lee that comprises a connection. This would have been an obvious modification to make as it provides a secure attachment that would ensure that the tip end does not come apart or break during use.
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0329199 (Becker et al.) in view of US 6379155 (Riitano et al.).
	Regarding claim 25, Becker et al. teaches all of the elements of the claimed invention as stated above for claim 21 but does not teach wherein forming the shank comprises forming a shank in a bent configuration.
	Riitano et al. teaches an endodontic dental instrument (Abstract; Figure 20B) with a tip (Figure 20B, #782) and a shank (Figure 20B, #720) wherein the shank is formed in a bent configuration (Figure 20B, #720). Riitano et al. teaches that this bent configuration allows a practitioner to easily access a root canal (Column 34, lines 42-49). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Becker et al. to include forming the shank in a bent configuration, as taught by Riitano et al. This would have been an obvious modification to make in order to allow a practitioner to easily access a root canal no matter where it is in the patient’s mouth. 

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. The applicant argues that the base reference does not disclose a foil. The examiner respectfully disagrees. As stated above, a foil is defined as a "very thin sheet of metal." Lee teaches a very thin sheet as the flexible tip (see #300 in Figure 6 of Lee), and teaches that this is Nickel Titanium. Therefore, it can be considered Nickel Titanium Foil. 
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, the applicant argues that combining Buist Sr. with Lee would not result in a rear portion disposed within the slot and a forward portion extending away from the shank in a longitudinal direction. The examiner strongly disagrees. Lee already teaches the placement of the rear portion at the connection point, and a forward portion extending away from the shank longitudinally. Buist is only being combined in to teach the form of connection between the shank and the tip, not the positional arrangement. Furthermore, the applicant argues that the sheath and channel of Buist Sr. would negate the bending functionality of Lee. The examiner respectfully disagrees. If the arrangement of the shank in relation to the tip of Lee is maintained, and only the connection is modified, there is no reason why the tip of Lee would not still be capable of bending. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772